Supreme Court of Florida
                                   ____________

                                   No. SC18-648
                                   ____________


                   IN RE: AMENDMENTS TO CANON 6
                  OF THE CODE OF JUDICIAL CONDUCT.

                                   [May 10, 2018]

PER CURIAM.

      The Court, on its own motion, amends the Code of Judicial Conduct (Code)

to clarify the Canon 6A(3) public reporting requirement for the reimbursement or

direct payment of expenses, and waiver of fees or charges associated with a

judge’s participation in quasi-judicial and extrajudicial activities permitted by the

Code.1

      In a recent advisory opinion, the Judicial Ethics Advisory Committee

(JEAC) concluded that Canon 6A(3) requires a judge who attends a quasi-judicial

activity, like one of the annual, statewide conferences of judges, to report the

reimbursement or direct payment of the judge’s travel expenses by the State of




      1. We have jurisdiction. See art. V, § 2(a), Fla. Const.
Florida, if the reimbursement or payment exceeds $100 individually or combined

with other such reimbursements or direct payments in the same calendar year. See

Fla. JEAC Op. 2018–7, at 4-5. In the same advisory opinion, the JEAC advised

that Canon 6A(3) requires a judge, who is designated by a conference of judges to

travel to Tallahassee concerning legislative matters, to report the reimbursement

and direct payment of the judge’s travel expenses, if they exceed $100 from the

same source in the same calendar year. Id. at 5.

      In 2017, when the Court amended Canon 6 to require a judge to report the

reimbursement or direct payment of expenses, and the waiver of fees or charges

associated with the judge’s participation in quasi-judicial and extrajudicial

activities permitted by the Code,2 the Court did not intend to require the reporting

of the reimbursement or direct payment of expenses by the State or a judicial

branch entity, such as one of conferences of judges recognized by this Court in




       2. In In re Amendments to the Code of Judicial Conduct, 218 So. 3d 432,
436-39 (Fla. 2017), the Court amended Canons 6A(3) (retitled “Reimbursement or
Payment of Expenses, and Waiver of Fees or Charges”) and 6B(2) (retitled “Gifts,
Reimbursements or Payments of Expenses, and Waivers of Fees or Charges”), and
Form 6A (retitled “Disclosure of Gifts, Expense Reimbursements or Payments, and
Waivers of Fees and Charges”) to require a judge to report the reimbursement or
direct payment of expenses, and the waiver of fees or charges associated with the
judge’s participation in quasi-judicial and extrajudicial activities permitted by the
Code, when the amount of the reimbursement, payment, or waiver alone or in the
aggregate with other reimbursements, payments, or waivers received from the
same source in the same calendar year exceeds $100.


                                         -2-
Florida Rule of Judicial Administration 2.220 (Conferences of Judges). There is

no need for such public reporting because in order for the State or a judicial branch

entity to reimburse or pay the reasonable expenses associated with a judge’s

participation in a permitted quasi-judicial activity, the judge’s participation in the

event or activity must be among the responsibilities of that judicial office and

promote the official business of the court system or the specific judicial branch

entity. And, therefore, the reimbursement or payment of such expenses would be a

public record under Florida Rule of Judicial Administration 2.420.

      Therefore, we amend Canon 6A(3) and Form 6A to clarify that a judge must

only report expense reimbursements and direct payments, and waivers of fees or

charges, as required by Canons 6A(3) and 6B(2), when the reimbursement,

payment, or waiver is from a source other than the State or a judicial branch entity,

as defined in Florida Rule of Judicial Administration 2.420(b)(2).3 We also amend

the Commentary to Canon 6A to explain that the Canon 6A(3) reporting

requirement is similar to the reporting requirement in Rule 3.15(A)(3) of the

American Bar Association Model Code of Judicial Conduct (2011), which requires




       3. Under rule 2.420(b)(2), the judicial branch of government “includes the
state courts system, the clerk of court when acting as an arm of the court, The
Florida Bar, the Florida Board of Bar Examiners, the Judicial Qualifications
Commission, and all other entities established by or operating under the authority
of the supreme court or the chief justice.”


                                         -3-
a judge to report expense reimbursements and fee waivers associated with the

judge’s participation in permitted extrajudicial activities, from sources other than

the judge’s employing entity, when the amount received from same source in the

same calendar year exceeds a specified amount. We further amend the

Commentary to Canon 6A to emphasize that a judge does not have to report the

amount of the reimbursement, payment, or waiver on Form 6A; only the dates,

location, and purpose of the event or activity for which expenses were reimbursed

or paid or fees were waived must be reported.

      Accordingly, we amend the Code of Judicial Conduct, as reflected in the

appendix to this opinion. New language is indicated by underscoring and deletions

are indicated by struck-through type. The amendments are effective immediately

upon the release of this opinion. Because the amendments were not published for

comment prior to their adoption, interested persons shall have sixty days from the

date of this opinion in which to file comments with the Court.4 The Court


       4. All comments must be filed with the Court on or before July 9, 2018,
with a separate request for oral argument if the person filing the comment wishes
to participate in oral argument, which may be scheduled in this case. If filed by an
attorney in good standing with The Florida Bar, the comment must be
electronically filed via the Florida Courts E-Filing Portal (Portal) in accordance
with In re Electronic Filing in the Supreme Court of Florida via the Florida
Courts E-Filing Portal, Fla. Admin. Order No. AOSC13-7 (Feb. 18, 2013). If
filed by a nonlawyer or a lawyer not licensed to practice in Florida, the comment
may be, but is not required to be, filed via the Portal. Comments filed via the
Portal must be submitted in Microsoft Word 97 or higher. See In re Electronic
Filing in the Florida Supreme Court, Fla. Admin. Order No. AOSC17-27 (May 9,

                                         -4-
encourages the Judicial Ethics Advisory Committee, the Conference of District

Court of Appeal Judges, the Conference of Circuit Court Judges, and the

Conference of County Court Judges to comment on the amendments.

      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, POLSTON,
and LAWSON, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER THE
EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – The Code of Judicial Conduct




2017). Any person unable to submit a comment electronically must mail or hand-
deliver the originally signed comment to the Florida Supreme Court, Office of the
Clerk, 500 South Duval Street, Tallahassee, Florida 32399-1927; no additional
copies are required or will be accepted.

                                       -5-
                                    APPENDIX

Canon 6. Fiscal Matters of a Judge Shall be Conducted in a Manner That
Does Not Give the Appearance of Influence or Impropriety; a Judge Shall
Regularly File Public Reports as Required by Article II, Section 8, of the
Constitution of Florida, and Shall Publicly Report Gifts, Expense
Reimbursements and Payments, and Waivers of Fees or Charges; Additional
Financial Information Shall be Filed With the Judicial Qualifications
Commission to Ensure Full Financial Disclosure

     A.   Compensation for Quasi-Judicial and Extrajudicial Services,
Reimbursement or Payment of Expenses, and Waiver of Fees or Charges.

       A judge may accept compensation, reimbursement, or direct payment of
expenses, and a waiver or partial waiver of fees or charges for registration, tuition,
and similar items associated with the judge’s participation in quasi-judicial and
extrajudicial activities permitted by this Code, if the source of such payments, or
waiver does not give the appearance of influencing the judge in the performance of
judicial duties or otherwise give the appearance of impropriety, subject to the
following restrictions:

       (1) Compensation. Compensation shall not exceed a reasonable amount
nor shall it exceed what a person who is not a judge would receive for the same
activity. Compensation is reportable as income under Canon 6B(1).

      (2) Honoraria and Speaking Fees. A judge may accept honoraria and
speaking fees that are reasonable and commensurate with the task performed.
Honoraria and speaking fees are reportable as income under Canon 6B(1).

       (3) Reimbursement or Payment of Expenses, and Waiver of Fees or
Charges. Expense reimbursement shall be limited to the actual cost of travel, food,
and lodging reasonably incurred by the judge and, where appropriate to the
occasion, to the judge’s spouse. Any payment in excess of such an amount is
compensation and is reportable as income under Canon 6B(1). Reimbursement or
direct payment of expenses, and waiver or partial waiver of fees or charges for the
judge or the judge’s spouse or guest, from sources other than the state or a judicial
branch entity as defined in Florida Rule of Judicial Administration 2.420(b)(2), the
amount of which alone or in the aggregate with other reimbursements, payments,
or waivers received from the same source in the same calendar year exceeds $100,
shall be reported under Canon 6B(2).

                                         -6-
B. – D.      [No Change]

                                 COMMENTARY

      Canon 6A. See Section 5D(5)(a)-(h) regarding reporting of gifts, bequests
and loans.

       The Code does not prohibit a judge from accepting honoraria or speaking
fees provided that the compensation is reasonable and commensurate with the task
performed. A judge should ensure, however, that no conflicts are created by the
arrangement. Judges must not appear to trade on the judicial position for personal
advantage. Nor should a judge spend significant time away from court duties to
meet speaking or writing commitments for compensation. In addition, the source of
the payment must not raise any question of undue influence or the judge’s ability
or willingness to be impartial.

       Canon 6A(3) requires a judge to report expense reimbursements or
payments, and fee waivers from sources other than the state or a judicial branch
entity, when the amount received alone or combined with other reimbursements,
payments, or waivers received from the same source in the same calendar year
exceeds $100. Cf. Model Code of Jud. Conduct rs. 3.14(A), 3.15(A)(3) (Am. Bar
Ass’n 2011) (requiring the reporting of expense reimbursements and fee waivers
from “sources other than the judge’s employing entity,” when the individual or
combined amount received from the same source in a calendar year exceeds a
specified amount). The Canon 6A(3) reporting requirement for expense
reimbursements and payments, and waivers of fees or charges is similar to the
reporting requirement for expense reimbursements and waivers in Rule 3.15(A)(3)
of the American Bar Association Model Code of Judicial Conduct (2011), in that
reimbursements, payments, and waivers must be reported if the amount of
reimbursement, payment, or waiver, alone or in the aggregate with other
reimbursements, payments, or waivers received from the same source in the same
calendar year, exceeds the specified amount of $100. However, unlike the model
rule, the amount of a reportable reimbursement, payment, or waiver does not have
to be reported on Form 6A, but. Unlike gifts, the amount of which must be
reported on that form, only the dates, location, and purpose of the event or activity
for which expenses, fees, or charges were reimbursed, paid, or waived must be
reported.




                                        -7-
       Canons 6B and 6C. Subparagraph A prescribes guidelines for additional
compensation, reimbursements, or direct payments of expenses, and waivers of
fees or charges accepted by a judge.

       Subparagraphs B and C prescribe the three types of financial disclosure
reports required of each judicial officer. The filing of the disclosure reports
required under Canon 6B is the only public disclosure of financial interests,
compensation, gifts, expense reimbursements, or other benefits that a judge is
required to make under this Code or the Florida Constitution. By filing the required
disclosure reports, a judge fulfills all the expectations of conduct, and ethical and
constitutional requirements related to such disclosure.

      The first disclosure report is the Ethics Commission’s constitutionally
required form pursuant to Article II, Section 8, of the Constitution. It must be filed
each year as prescribed by law. The financial reporting period is for the previous
calendar year. A final disclosure statement generally is required when a judge
leaves office. The filing of the income tax return is a permissible alternative.

       The second is a report of gifts, reimbursements or direct payments of
expenses, and waivers of fees or charges accepted during the preceding calendar
year to be filed publicly with the Florida Commission on Ethics. The gifts to be
reported are in accordance with Canons 5D(5)(a) and 5D(5)(h). The expense
reimbursements and payments, and waivers to be reported are in accordance with
Canon 6A(3). This reporting is in lieu of that prescribed by statute as stated in the
Supreme Court's opinion rendered in In re Code of Judicial Conduct, 281 So. 2d
21 (Fla. 1973). The form for this report is as follows:

  Form 6A. Disclosure of Gifts, Expense Reimbursements or Payments, and
                       Waivers of Fees and Charges

       All judicial officers must file with the Florida Commission on Ethics a list of
all reportable gifts accepted, and reimbursements or direct payments of expenses,
and waivers of fees or charges accepted from sources other than the state or a
judicial branch entity as defined in Florida Rule of Judicial Administration
2.420(b)(2), during the preceding calendar year as provided in Canons 5D(5)(a)
and 5D(5)(h), Canon 6A(3), and Canon 6B(2) of the Code of Judicial Conduct, by
date received, description (including dates, location, and purpose of event or
activity for which expenses, fees, or charges were reimbursed, paid, or waived),
source’s name, and amount for gifts only.


                                         -8-
Name:

Work Telephone:

Work Address:

Judicial Office Held:
1. Please identify all reportable gifts, bequests, favors, or loans you received during
the preceding calendar year, as required by Canons 5D(5)(a), 5D(5)(h), and 6B(2)
of the Code of Judicial Conduct.

 DATE             DESCRIPTION                  SOURCE                     AMOUNT




        □ Check here if continued on separate sheet

2. Please identify all reportable reimbursements or direct payments of expenses,
and waivers of fees or charges you received during the preceding calendar year, as
required by Canons 6A(3) and 6B(2) of the Code of Judicial Conduct.

 DATE              DESCRIPTION                                   SOURCE
                   (Include dates, location, and purpose of
                   event or activity for which expenses, fees,
                   or charges were reimbursed, paid, or
                   waived)




        □ Check here if continued on separate sheet




                                            -9-
                                        OATH
State of Florida

County of

I,                         , the public official filing this disclosure statement, being
first duly sworn, do depose on oath and say that the facts set forth in the above
statement are true, correct, and complete to the best of my knowledge and belief.


(Signature of Reporting Official)


(Signature of Officer Authorized to Administer Oaths)

My Commission expires

Sworn to and subscribed before me this
                     day of                           , 20




                                  COMMENTARY

       The third financial disclosure report is prescribed in subparagraph C. This
provision ensures that there will be complete financial information for all judicial
officers available with the Judicial Qualifications Commission by requiring that
full disclosure be filed confidentially with the Judicial Qualifications Commission
in the event the limited disclosure alternative is selected under the provisions of
Article II, Section 8.

       The amendment to this Canon requires in 6B(2) a separate gift report to be
filed with the Florida Commission on Ethics on or before July 1 of each year. The
form to be used for that report is included in the commentary to Canon 6. It should
be noted that Canon 5, as it presently exists, restricts and prohibits the acceptance
of certain gifts. This provision is not applicable to other public officials.

      With reference to financial disclosure, if the judge chooses the limited
disclosure alternative available under the provision of Article II, Section 8, of the

                                         - 10 -
Constitution of Florida, without the inclusion of the judge’s Federal Income Tax
Return, then the judge must file with the Commission a list of the names of
corporations or other business entities in which the judge has a financial interest
even though the amount is less than $1,000. This information remains confidential
until a request is made by a party to a cause before the judge. This latter provision
continues to ensure that complete financial information for all judicial officers is
available with the Judicial Qualifications Commission and that parties who are
concerned about a judge’s possible financial interest have a means of obtaining
that information as it pertains to a particular cause before the judge.

Canon 6D. [No Change]




                                        - 11 -